CHOY, Senior Circuit Judge,
dissenting in part:
The majority cannot uphold the district court’s “hiatus” injunction for two reasons, neither of which I find persuasive. I conclude that the 10(7) injunction was proper in light of this court’s recent decision in Miller v. United Food & Commercial Workers Union, 708 F.2d 467 (9th Cir. 1983). The Miller court held that “[i]n some cases a temporary ban on all picketing may be appropriate.” Id. at 472. The court explained that a brief hiatus under section 10(l) is appropriate “only when presumptively legitimate picketing would perpetuate the effects of prior illegal activity.” Id. at 471. The court then observed that “[rjelief under these limited circumstances furthers the purpose of section 10(Z) to ‘restore or preserve the status quo pending litigation,’ ... while circumscribing a union’s right to picket only to the extent made necessary by its impermissible conduct.” Id. (quoting S.Rep. No. 105, 80th Cong., 1st Sess. 27); see also Baldovin v. International Alliance of Theatrical Stage Employees, 570 F.Supp. 1314, 1319 (S.D.Tex.1983).
In the instant case, the record indicates that the Unions’ conduct demonstrated a propensity unlawfully to enmesh neutral subcontractors in the Unions’ primary dispute. The majority nevertheless concludes that the district court made insufficient findings under Miller and therefore remands the case to the district court. I disagree that a remand is necessary under the facts of this case.
In its written order, the district court stated that the ten-day hiatus was necessary “in order to dissipate the residual effects of any prior unlawful picketing.” Judge Irving noted at the injunction hearing that “[t]he NLRB by numerous affidavits and other evidence has demonstrated reasonable cause to believe the Respondents are engaging in unlawful secondary boycotts,” and that “[sjuch illegal activity on behalf of the unions has been substantiated by petitioners’ affidavits ..., demonstrating ongoing unfair labor practices.” R.T. at 42.
The district court also stated that an order limiting picketing to only those gates legally picketed would “be ineffective as this is an obligation that [the Unions] have thus far been unable to meet,” and concluded that “the broader restraint is justified, and without which the effects of prior illegal activities will be perpetuated.” R.T. at 43. In light of these findings made at the injunction hearing, I would not remand this case to the district court for more specific findings. Although the district court might have set forth its findings with more particularity, I conclude that a remand here serves no practical purpose.
The majority today also reverses the hiatus order because the district court did not “carefully tailor its injunction in order to permit the maximum amount of legitimate activity while erasing the illegal ... conduct and its deleterious impact.” See Miller v. United Food & Commercial Workers Union, 708 F.2d at 471. The majority concludes that the district court should have considered whether the residual effects of unlawful picketing could have been dissipated by ordering the Unions to inform *1296employees of neutral employers that the Unions no longer objected to their returning to work. After a review of the record, I cannot say that the district court abused its discretion in failing to discover during a heated labor dispute this alternative injunctive remedy, when no party suggested it during the proceedings below.
Moreover, I find sufficient evidence in the record to conclude that the injunctive relief here was “cast in the least restrictive terms possible.” Miller v. United Food & Commercial Workers Union, 708 F.2d at 472. First, the district court imposed the hiatus in primary picketing for only ten days. In contrast to Potter v. Houston Gulf Coast Building Trades Council, 482 F.2d 837 (5th Cir.1973), in which the Fifth Circuit vacated an order prohibiting primary picketing indefinitely, the duration of this hiatus order was relatively short. Moreover, in Potter, the dispute was between only two general contractors and one trade council. Id. at 839. Here, the dispute involved seven general contractors, three unions, and a trade council on twelve different jobsites. This dispute was widespread and included many instances of illegal secondary activity at all twelve jobsites, as evidenced by the affidavits found in the record. Under these circumstances, it was not unreasonable, and certainly not an abuse of discretion, for the district court to conclude that a ten-day hiatus was necessary to dissipate the residual effects of any prior unlawful picketing.
Second, the record indicates that the district court was aware of its responsibility to cast the hiatus order “in the least restrictive terms possible.” At the July 14 hearing, the issue arose whether the hiatus order should be directed at all of the job-sites where the Unions and general contractors were involved or only at those jobsites where illegal activity had occurred, as alleged in the affidavits. The district court stated that it intended to limit the hiatus order only to the latter jobsites. R.T. at 7:44. The hiatus part of the July 14 order, in fact, specifically lists the twelve jobsites. Although intent is seldom disposi-tive, the record indicates that the district court made the proper considerations.
I also disagree with the majority’s conclusion that we cannot consider whether the alternative injunctive relief was offered for the first time on appeal. In the instant case, none of the parties suggested, or even brought to the district court’s attention, the alternative injunctive relief the majority now requires the district court to consider. I conclude that we should give some weight to this factor. See Ahmed v. American Steamship Mutual Protection & Indemnity Assoc., 640 F.2d 993, 996 (9th Cir.1981) (court ordinarily declines to consider issue not raised below), cert, denied, — U.S.—, 104 S.Ct. 98, 78 L.Ed.2d 103 (1983); Fed.R.Civ.P. 46 (party should make known to court at time of order action party desires court to take); accord In re Bildisco, 682 F.2d 72, 82 (3d Cir.1982) (no reversible error unless appellant properly identified error and requested trial court to take appropriate course of action), affd, — U.S. —, 104 S.Ct. 1188, 79 L.Ed.2d 482 (1984); George R. Whitten, Jr., Inc. v. Paddock Pool Builders, Inc., 508 F.2d 547, 558 n. 17 (1st Cir.1974) (appellate court will not consider issue when no objection made to trial court’s failure to make relevant inquiry), cert, denied, 421 U.S. 1004, 95 S.Ct. 2407, 44 L.Ed.2d 673 (1975).
Under the majority’s ruling, the party opposing an injunction may simply hypothesize on appeal a less restrictive injunction, which is relatively simple to do in an appellate proceeding that is far removed from a heated labor dispute. This court then can vacate the district court’s order. I am concerned that the majority today makes it all too easy to overturn, or at least frustrate the implementation of, necessary injunctions.